Citation Nr: 9927809	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-22 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This appeal arises from a rating decision dated in July 1993 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran's death certificate showed that he died on 
June [redacted], 1993, of cardiopulmonary arrest, acute myocardial 
infarction, and coronary artery disease.  The death 
certificate also listed as other significant conditions 
contributing to death but not resulting in the underlying 
causes, left ventricular dysfunction and aortic stenosis.  No 
autopsy was performed.

3.  At the time of the veteran's death, service connection 
was in effect for anxiety neurosis, rated at 10 percent 
disabling, and for amoebic dysentery, rated as non-
compensable.

4.  The appellant's claim for service connection for the 
cause of death of the veteran is plausible.

5.  The veteran's cause of death, cardiopulmonary arrest, 
acute myocardial infarction, and coronary artery disease, was 
not shown or diagnosed during service; no chronic disease, 
including cardiovascular disease, was manifested to a 
compensable degree within one year after service; and there 
is no continuity of symptomatology after service.

6.  The veteran's cause of death, cardiopulmonary arrest, 
acute myocardial infarction, and coronary artery disease, is 
not related to any incident of service, or to any service-
connected disability.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
cause of the veteran's death is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  A service-connected disability did not cause, nor 
substantially or materially contribute to, the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, she is found to have presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the appellant is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

After having found a claim well grounded, the United States 
Court of Appeals for Veterans Claims (Court) has determined 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In 
general, the credibility of evidence is to be presumed, 
unless "the evidentiary assertion is inherently incredible 
or when the fact asserted is beyond the competence of the 
person making the assertion."  See Rucker v. Brown, 10 Vet. 
App. 67, 72(1997); King v. Brown, 5 Vet. App. 19, 21 (1993); 
Justis v. Principi, 3Vet.App. 510, 513 (1992).

The appellant is the widow of the veteran, who filed an 
application for Dependency and Indemnity Compensation in July 
1993, on the grounds of entitlement to service connection for 
the cause of the veteran's death.  She contends that the 
veteran's service connected anxiety neurosis produced 
increased stress which precluded physical activity and 
stimulated a chemical reaction in the body that possibly led 
to artery disease, blood vessel narrowing and heart 
threatening clots, and that these were materially 
contributing factors in his development of the cardiovascular 
conditions which ultimately led to his death.

The Board notes the appellant's claim was remanded in July 
1996 to obtain the veteran's June 1993 terminal 
hospitalization records, his treatment records from the 
physicians treating him for his service-connected anxiety 
neurosis, for a medical basis report from a physician who had 
rendered an opinion as to the etiology of the veteran's 
terminal coronary artery disease, and for a medical opinion 
from a VA board certified cardiologist.  That development 
having been successfully completed, to the extent possible, 
as noted below, the appellant's claim has been returned to 
the Board for adjudication.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
In addition, certain chronic diseases, such as cardiovascular 
disease, may be presumed to have been incurred during service 
if they become manifest to a compensable degree within an 
applicable period after separation from active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  No conditions other than those listed 
in § 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

The Court has established rules for the determination of a 
well grounded claim based upon the chronicity and continuity 
of symptomatology provisions of 38 C.F.R. § 3.303(b).  The 
Court has ruled that the chronicity provision of § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Additionally, service connection may be granted for the cause 
of a veteran's death when a service connected disability 
either caused or contributed to death.  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Court has further indicated that in order for a service 
connection claim for the cause of the veteran's death to be 
well-grounded, there must be competent evidence:  i) of 
current disability, fulfilled by the condition that caused 
the veteran's death (a medical diagnosis); ii) of incurrence 
or aggravation of that disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between that 
inservice injury or disease and the current disability 
(medical evidence).  See Carbino v. Gober, 10 Vet. App. 507, 
509 (1997).  The last two requirements must be supported by 
evidence of record.  Id.; Ruiz v. Gober, 10 Vet. App. 352, 
356 (1997); Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
aff'g, 9 Vet. App. 40 (1996).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Initially, the Board notes a copy of the veteran's death 
certificate does not appear of record.  A February 1994 
letter from the RO indicates the original death certificate 
was returned to the appellant.  The appellant, however, has 
not contended that the details of the certificate, as noted 
in the Board's July 1996 remand, have been cited in error.

The veteran's death certificate shows that he died on June [redacted], 
1993, of cardiopulmonary arrest, acute myocardial infarction, 
and coronary artery disease.  The death certificate also 
listed as other significant conditions contributing to death 
but not resulting in the underlying causes, left ventricular 
dysfunction and aortic stenosis.  No autopsy was performed.

At the time of the veteran's death, service connection was in 
effect for anxiety neurosis, rated at 10 percent disabling, 
and for amoebic dysentery, rated as non-compensable.

The veteran's service medical records contain no evidence of 
coronary artery disease, left ventricular dysfunction, aortic 
stenosis, or hypertension.  No medical evidence has been 
submitted showing that any disease subject to presumptive 
service connection, including cardiovascular disease, was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).

All the veteran's post-service medical records, including his 
June 1993 terminal illness hospitalization records, have been 
reviewed.  The Board notes the appellant indicated in a 
September 1996 statement that the records from two of the 
physicians who treated the veteran's mental disorders were 
not available.  The reports that are of record, however, are 
significant for the lack of any competent opinion relating 
the veteran's coronary artery disease, left ventricular 
dysfunction, or aortic stenosis with the veteran's service-
connected anxiety neurosis, or any incident of his active 
duty service.

Indeed the only medical evidence which attempts to make that 
relationship is the August 1993 statement from Dr. Sohn.  
That statement opined that, "[the veteran's] cardiac status 
probably got worse due to anxiety depression which certainly 
could have precipitated cardiac arrhythmia or myocardial 
infarction which might have resulted in cardiac arrest."  An 
etiological opinion should be viewed in its full context, and 
not characterized solely by the medical professionals choice 
of words.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997).  
While the physician indicated the veteran's cardiac condition 
"probably" got worse due to his anxiety disorder, he then 
indicated that disorder "could" have precipitated cardiac 
arrhythmia or myocardial infarction which "might" have 
resulted in cardiac arrest.  Specifically, he does not opine 
that the veteran's anxiety disorder contributed substantially 
or materially to the veteran's cause of death.  See 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The Board notes that 
service connection may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; see 
also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Dixon v. Derwinski, 3 Vet. 
App. 261, 262-63 (1992) (to be well grounded, "a claim 'need 
not be conclusive,' . . . but must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits."); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (service 
connection claim not well grounded where the only evidence 
supporting the claim was a letter from a physician indicating 
that veteran's death "may or may not" have been averted if 
medical personnel could have effectively intubated the 
veteran; such evidence held to be speculative); Bostain v. 
West, 11 Vet. App. 127-28 (1998) (doctor's opinion in 
dependency and indemnity compensation benefits claim that the 
veteran's "pre[-]existing service related condition may have 
... contributed to his ultimate demise" held to be 
speculative).  Statements from doctors which are inconclusive 
as to the origin of a disease cannot fulfill the nexus 
requirement to well-ground a claim.  See Lee v. Brown, 10 
Vet. App. 336, 339 (1997) (citing Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992)).  Consequently, service connection for 
the cause of the veteran's death, in this case, may not be 
granted when predicated on a resort to speculation.  
38 C.F.R. § 3.102.

Also, as previously noted, in determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  Thus, the physician's statement, 
being speculative, does not show that the service-connected 
anxiety disorder contributed substantially or materially to 
the veteran's cause of death.  It is also noted that separate 
attempts by the RO and the appellant to obtain clinical or 
medical substantiation from Dr. Sohn for his opinion have 
resulted in no additional evidence being submitted by that 
physician.

The Board acknowledges the appellant's assertions regarding a 
link between the cause of the veteran's death and his 
service-connected anxiety disability.  However, it is not 
shown that the appellant is competent to render opinions as 
to medical causation.  See Carbino, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the appellant has also submitted two 
selected newspaper articles concerning studies as to the 
possible effects of major depressive episodes and dysphoria, 
and stress, as risk factors for subsequent heart attack, to 
aid her claim.  With regard to whether a medical article or 
treatise evidence satisfies the nexus element for a well-
grounded claim, the Court has held that such evidence, 
standing alone, is sufficient to well ground a claim if it 
discusses generic relationships with a degree of certainty 
such that, under the facts of the specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  See Wallin 
v. West, 11 Vet. App. 509, 513 (1998); Sacks v. West, 11 Vet. 
App. 314, 317 (1998).  That is, it is necessary to provide 
medical evidence that is specific with regard to the causal 
link between a veteran's past and present disabilities.  Id.  
In the present case the appellant's own statements, taken 
together with the published medical authorities, are too 
general and inconclusive, and do not provide the requisite 
medical evidence demonstrating a causal relationship between 
the cause of the veteran's death and his service-connected 
anxiety disorder.  See Wallin, Sacks, supra; see also 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996).  Those articles 
themselves note that researchers indicated one study had 
significant "limitations," and that the findings of the 
other "still need to be confirmed with large numbers of men 
and with women."

The November 1998 opinion by the Chief of the Cardiology 
Section of a VA Medical Center, who is also noted to be a 
Professor of Medicine and Radiology, indicates that he had 
thoroughly reviewed all the medical evidence of record, 
including the published studies submitted by the appellant.  
He then stated that the traditional risk factors for heart 
attack, i.e., hypertension, diabetes mellitus, cigarette 
smoking, and advanced age, all of which the veteran had, and 
which were not service-connected, by themselves, were of such 
sufficient "'risk' for heart attack that the role of [the 
veteran's] service-connected depression must be called into 
significant question.  Thus, I think it is quite unlikely 
that [his] service-connected depression contributed 
materially to this patient's heart attacks and to his 
subsequent death."

As the VA medical opinion specifically addresses the criteria 
for service connection for the cause of death of the veteran, 
and as the physician has thoroughly reviewed and fairly 
considered the medical evidence of record, including the 
articles submitted by the appellant, and has succinctly and 
assuredly rendered his opinion that the veteran's service-
connected anxiety disorder did not contribute substantially 
or materially to the veteran's cause of death, i.e., 
cardiopulmonary arrest, acute myocardial infarction, and 
coronary artery disease, the Board finds the probative value 
of that opinion to far outweigh that of Dr. Sohn.  See Wray 
v. Brown, 7 Vet. App. 488, 493 (1995).

Accordingly, service connection for the cause of death of the 
veteran is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

